Case 1:19-cv-02573-LDH-VMS Document 4 Filed 05/01/19 Page 1 of 2 PageID #: 17
                                                                                                DeARCYHAa.J.

                                    u      u
                                                                                                   SCANLON, M.J,
                                  UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF NEW YORK


  DOUGLAS C.PALMER                                                      U.S. Courthouse
        Clerk                                                           223 Cadman Plaza East
                                                                        Brooklyn, New York 11201
                                                                        (718)613-2270
                                                                        Fax:(718)613-2333


  Date: MAY 0 1 2019
  Civil Action Number: cv
  Judge:

  Re: Ruslan Mirvis, #90101-053                           v. Herman Quay

  Dear Warden or Superintendent:

   Ruslan Mirvis, #90101-053                                               filed a com plaint with this
  Court thereby incurring fl ling fees in the total am ount of$350.00. See 28 U.S.C. § 1914 (as
  amended on Feb. 8, 2006)(increasing district court filing fee to $350).

          Pursuant to 28 U.S.C. § 1915 (as amended July 26, 1996), plaintiff is proceeding informa
  pauperis and must pay the total $350 fee by monthly installments deducted from plaintiffs prison
  trust fund account(or institutional equivalent).

           Plaintiff has executed the enclosed prisoner aithorization that requests and authorizes your
  agency to send a certified copy of plaintiffs prisoitrust fund account for the past six nonths to this
  Court. The prisoner authorization further request s and authorizes your a gency to calculate the
  amounts specified by 28 U.S.C. § 1915, to deduct those amounts from plaintiffs prison trust fund
  account(or institutional equivalent) and to disburse those amounts to this Court.

          The Warden or Superintendent shall not deduct mrethan twenty percent fronthe prisoner's
  trust fund account and shall forward the payncnts to the appropriate courts sequentially ifthere are
   multiple fee-related encumbrances,rather than collecting multiple fees at the same time that exceed
  twenty percent ofthe prisoner's trust fund account.

         Accordingly, please forward copies of plaintiffs prison trust fund account for the past six
   months and disburse the payments required under 28 U.S.C. § 1915 to the United States District
  Court for the Eastern District of New York.      Please remember to include the above-referenced
  docket number on the disbursement check before sending it to the Court.

                                                                Very Truly Yours,

                                                                Douglas C. Palmer, Clerk
  rev. 4/29/09
     Case 1:19-cv-02573-LDH-VMS Document 4 Filed 05/01/19 Page 2 of 2 PageID #: 18

                                                                                           DeARCYHALLJ.

                                                                                            SCANLON, M.J

                            UNITED STATES DISTRICT COURT
                            eastern district of new YORK
                             PRISONER AUTHORIZATION -

Case Name:
               (Enterfull                               ^^^3
Dod«N»inb»:




(28 U.S.C.§ 1915)and applies to your case. U :„cajcerated or detained in any facility. If you
fee when bringing a civil action if you are                          ^^lion is filed,the Court must
 assess and collect payments until the entire filing fee of$350 has b P „„ matter what the
do  not have sufficient funds in your pnson
oiitcoDoe of the action.

SIGN AND DATE THE FOLLOWING AUTHORIZATION:
                            ^                                               (print or type yourname)^
        I                                                   a ij:„„^pmcustodY to send to the Clerk of
 request      authorize Aefacility_institution or            ^                          is tiansfened
 the United States Distiict Co^for the                           ,certified copy of my prison account
 tostatement
     another.districtr:auiMoiheJ^^
             for the past SIX months.' ^                                             agencyholdmg^e
                                                            ,, C 51915(b).to deduct those amountsfrom
 in custody to calculate the amounts specified by       • • • ^^ ^jburse those amounts to the



 I UNDERSTAND -THA-M^I^ING AW                                                         BE PAID IN
 ?NSLlSTsTA^0rTYcDK5lFR0Ml^
  account gwN TP my                        niSiynSSEB-
                                                                      2/q.?/^/F
                                                    ^   "          Date Signed
           ire^TPIainUff



  Prisoner I.D. Nuinber(s)

   Name of Current Facility                             k
